Citation Nr: 0403029	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-07 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to secondary service connection for lumbar 
degenerative disc disease.

2. Entitlement to a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1949 to April 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied service connection for low back condition 
and denied a total compensation rating based on individual 
unemployability.  The body of this decision addresses the 
service connection claim; the claim for a total compensation 
rating based on individual unemployability will be addressed 
in the remand section at the end of this decision for reasons 
explained therein.

FINDING OF FACT

The veteran's service-connected residuals of fractures of the 
right distal tibia and fibula have aggravated his low back 
disorder, currently diagnosed as lumbar degenerative disc 
disease.

CONCLUSION OF LAW

The veteran's lumbar degenerative disc disease is proximately 
due to and the result of service-connected left knee 
disability.  38 C.F.R.§ 3.310(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  In this regard 
the veteran was informed of the VA's obligations under the 
VCAA in August 2001 correspondence.  In that correspondence 
and in the statement of the case, he has been informed of 
what evidence the VA would obtain and what evidence was 
required to prevail in a claim for service connection.  He 
has been informed him of these facts and the evidence 
necessary to prevail in his claim for service connection.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Relevant medical records have been obtained to the extent 
possible and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
1993); 38 C.F.R. § 3.159.

I.  Background

The veteran's service medical records show the veteran 
sustained fractures of the right ankle (distal tibia and 
fibula) in January 1962.  He has had chronic problems with 
the right foot and ankle since service.  VA examinations 
since the 1970's have shown that he walks with a right-sided 
limp and wears an ankle brace.  He was assigned a temporary 
total convalescent rating based on hospitalization and 
surgery for related right foot problems in February 1987, and 
his right ankle condition has been rated as 30 percent 
disabling since the termination of the temporary total rating 
in June 1987.

In July 1999, R. Monsey, M.D., reported that the veteran had 
developed low back pain about a year and a half to two years 
earlier.  The assessment was mechanical low back pain and 
thoracic pain with multiple level degenerative changes on X-
ray.

On an October 2000 orthopedic examination for the VA, the 
doctor noted that following the right tibia and fibula 
fractures in service, the veteran had developed traumatic 
arthritis of the mid-foot and underwent a talo-navicular 
fusion in "1986."  The veteran had also had difficulty with 
tendonitis and calcaneal spurs.  On examination it was noted 
that that he wore a brace on his right lower extremity and 
had a moderate antalgic gait of the right lower extremity.  
The clinical impression included status post right tibia and 
fibula fractures with associated right plantar arthritis and 
failure of a right talo-navicular fusion.  On a separate 
spine examination on the same date, the examiner noted that 
the veteran said that he had developed recurrent back pain 
because of the limp associated with his disability of the 
right lower extremity.  Following examination and X-rays, the 
impression was lumbar degenerative disc disease without 
significant radiculopathy.  The examiner commented that the 
veteran's disabilities of the lower extremities were 
unrelated to the diagnosis of lumbar disc disease and not the 
cause of it.  The examiner further added that service-
connected right foot and ankle disability and antalgic gait 
would aggravate the non-service-connected back disability but 
were not the cause of the non-service-connected lumbar disc 
disability.  (The examiner repeated on his examination report 
that the antalgic gait for the service-connected right ankle 
disability does aggravate the non-service-connected lumbar 
degenerative disc disease.)  The examiner added that another 
contributing factor to the back condition was the veteran's 
obesity.   

II.  Analysis

Under the applicable criteria, secondary service connection 
may be granted for a disability, which is proximately due to, 
or the result of a service-connected disease or injury. 38 
C.F.R.§ 3.310(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R.§ 3.310, and compensation is payable for that degree of 
aggravation for a non-service-connected disability caused by 
a service-connected disability. Allen v. Brown, 7 Vet. App. 
439 (1995).

The record contains a statement from an authorized VA 
examiner after a physical examination and a review of the 
medical evidence in the claims folder.  While there is some 
ambiguity in this doctors opinion, it is clear enough to the 
Board that the doctor has concluded that the veteran's 
service connected disabilities of the right lower extremity 
to some degree aggravated his lumbar degenerative disc 
disease.  Since that is the case, it is the opinion of the 
Board that the evidence is at least in equipoise.  Therefore, 
secondary service connection is warranted for that portion of 
the veteran's lumbar disc disease that was aggravated by his 
already service connected residuals of fractures to the right 
ankle.


ORDER

Secondary service connection for lumbar degenerative disc 
disease is granted.

REMAND

The decision to grant service connection for the veteran's 
lumbar degenerative disc disease results in the addition of 
this disorder to the veteran's service-connected 
disabilities, and such could make a material difference in 
his entitlement to a total compensation rating based on 
individual unemployability.  

The RO should perform the initial disability rating of lumbar 
disc disease.  After assigning that rating, the RO should re-
adjudicate the claim to determine whether the veteran is 
unemployable due to his expanded list of service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

The RO must assign a disability rating 
for lumbar degenerative disc disease and, 
thereafter, readjudicate the claim for a 
total compensation rating based on 
individual unemployability.  If denied, 
the RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



